DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status 
Claim 1 has been amended; support for this amendment can be found [0023].
Claim 4 has been cancelled.
Claims 1-3 and 5-9 are currently pending. 

Response to Arguments
Applicant’s arguments, see Remarks Page 5, filed 07/06/2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see Remarks Page 5, filed 07/06/2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments with respect to claims 1-9, see Remarks Page 5-7, filed 07/06/2021, have been considered but are moot due to the amendment to the claims and the new grounds of rejection set forth below.
Teaching reference Yamada et al (US 20140315099 A1) has been used to modify previously stated reference Kitoh et al (WO 2016076047 A1 using US 2017/0373298 A1 as an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitoh et al (WO 2016076047 A1 using US 2017/0373298 A1 as an English Equivalent) in view of Yamada et al (US 20140315099 A1).
Regarding claims 1-3, Kitoh discloses a layered double hydroxide (LDH) separator comprising a porous substrate made of a polymer material and LDH plugging pores of the porous substrate ([0076], [0100]). 
While Kitoh does not disclose that the LDH separator has a linear transmittance of 1%, 5%, 10% or more at a wavelength of 1000 nm, the percent of linear transmittance of the separator is a property of the structure of the separator. The Supreme Court states, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 

Kitoh discloses a problem in zinc batteries where zinc contained in the negative electrode forms dendritic crystals, i.e. dendrites, during a charge mode of the battery and the dendrites break the separator to cause short circuit between the negative electrode and the positive electrode ([0003]). Kitoh discloses a strong demand has arisen for a technique for preventing the short circuit caused by dendritic zinc in zinc secondary batteries, and hydroxide-ion-conductive ceramic separators have been proposed in order to meet this command ([0003]-[0004]).
However, modified Kitoh does not disclose wherein, in the separator, the LDH is incorporated over the entire thickness of the porous substrate, the thickness being taken along a cross section of the porous substrate.
Yamada teaches an inorganic solid electrolyte body having hydroxide ion conductivity used as a separator in a zinc secondary battery separates the electrolytic solution between the positive and negative electrodes and ensures hydroxide ion conductivity ([0026]). Yamada teaches the separator physically inhibits penetration of the separator by zinc dendrites that generate during charging and makes it possible to prevent a short circuit between the positive and negative electrodes ([0026]). Yamada teaches the separator may be a composite of a porous body with open pores that serves as a substrate and an inorganic solid electrolyte (such as a layered double hydroxide) deposited and grown in the pores so as to block the pores of the porous body ([0028]).  Based on Yamada's teachings, distributing the inorganic solid electrolyte, or layered double hydroxide, throughout the separator's thickness 
It would have been obvious to one of ordinary skill in the art to maximize the amount of LDH within the pores of the porous substrate of modified Kitoh, such that the LDH is incorporated over the entire thickness of the porous substrate, the thickness being taken along a cross section of the porous substrate, in order to ensure the LDH has hydroxide ionic conductivity while maximizing the blocking of the pores of the porous substrate so as to physically inhibit penetration of the separator by zinc dendrites generated during charging, as desired by modified Kitoh. 

Regarding claim 7, modified Kitoh discloses all of the limitations of claim 1 as set forth above. Modified Kitoh discloses a layered double hydroxide (LDH) separator comprising a porous substrate made of a polymer material and LDH plugging pores of the porous substrate.
Kitoh further discloses the porous substrate is preferably composed of at least one selected from the group consisting of ceramic materials, metal materials, and polymer materials, specifically polyether sulfone, polypropylene, epoxy resins, polyphenylene sulfide, hydrophilized fluororesins ([0102]).

Regarding claim 8, modified Kitoh discloses all of the limitations of claim 1 as set forth above. Modified Kitoh discloses a layered double hydroxide (LDH) separator consisting of the porous substrate and the LDH ([0076], [0100]).

claim 9, modified Kitoh discloses all of the limitations of claim 1 as set forth above.
Kitoh further discloses a secondary zinc battery comprising the LDH separator (Example 2, [0144], [0146], [0150], [0152]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kitoh et al (WO 2016076047 A1 using US 2017/0373298 A1 as an English Equivalent) in view of Yamada et al (US 20140315099 A1) as applied to claim 1, and further in view of Asai et al (WO 2016121168 A1 using US 2016/0268568 A1 as an English Equivalent).
Regarding claim 5, modified Kitoh discloses all of the limitations of claim 1 as set forth above. Modified Kitoh discloses a layered double hydroxide (LDH) separator comprising a porous substrate made of a polymer material and LDH plugging pores of the porous substrate ([0076], [0100]).
However, modified Kitoh fails to disclose the LDH separator having a helium permeability per unit area of 3.0 cm/(atm*min) or less.
Asai teaches a porous substrate on which a LDH membrane can be formed ([0049]).  Asai teaches that a high-density membrane exhibiting hydroxide ion conductivity and having a He permeability per unit area of 10 cm/(min*atm) or less can significantly reduce permeation of substances other than hydroxide ions ([0013]).
While Asai does not explicitly teach a helium permeability per unit area of 3.0 cm/(atm*min) or less, the Supreme Court states in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness 
One of ordinary skill in the art before the effective filing date of the claimed invention would have picked the overlapping range of helium permeability per unit area with the expectation that the choice would significantly reduce permeation of substances other than hydroxide ions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitoh et al (WO 2016076047 A1 using US 2017/0373298 A1 as an English Equivalent) in view of Yamada et al (US 20140315099 A1) as applied to claim 1, and further in view of Zhang et al (JP 2016076357 A, using the provided English machine translation from Espacenet for citation purposes). 
Regarding claim 6, modified Kitoh discloses all of the limitations of claim 1 as set forth above. Modified Kitoh discloses a layered double hydroxide (LDH) separator comprising a porous substrate made of a polymer material and LDH plugging pores of the porous substrate ([0076]).
However, modified Kitoh does not disclose a LDH separator having an ionic conductivity of 0.1 mS/cm or more.
Zhang teaches an organic-inorganic hybrid porous membrane made of a polymer porous membrane whose surface is coated with particles of inorganic layered double hydroxide ([0022]). Zhang further teaches the ion conductivity of organic-inorganic hybrid porous membrane made of a polymer porous membrane whose surface is coated with particles of inorganic layered double hydroxide is 0.1 mS/cm or more at environments with a relative 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a LDH coating on the porous substrate because this allows for high ionic conductivity and strength.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729